DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species group C, claims 8-20 in the reply filed on 6/28/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “…based on the first spray profile, such that an emitted fluid would impact a first target agricultural object; and determining a first spray profile for treating the first target agricultural object” which technically provides antecedent basis for the “first spray profile” however it would appear that these limitations should appear in reverse order in the claim.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  Line 10 recites “the the fluid regular” with includes a redundant “the” that should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). This claim shall be examined as best understood.
Claim 14 recites the limitation "the multiple bursts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US Pub No 2016/0175869 A1).
Re claim 8, Sullivan et al. disclose a method of treating a target object, the method comprising: providing a treatment apparatus (Fig. 3) comprising:
one or more fluid tanks (30), including a first fluid tank configured to hold a first fluid;
a fluid pump (48);
a fluid regulator (74a-74h) comprising a fluid input port, a fluid output port and a fluid control valve;
a first tube (66a/68a) fluidly coupled from the fluid pump to the fluid input port;
a moveable treatment head (outlets associated with 60a-60h) comprising one or more spraying tips, including a first spraying tip; and
a second tube (60a-60h) fluidly coupled from the fluid output port to the moveable treatment head;
a controller (34) configured to provide instructions to the fluid regulator to open and close the fluid control valve to release an amount of the first fluid based on the first spray profile (paragraph 0014), such that an emitted fluid would impact a first target agricultural object; and
determining a first spray profile for treating the first target agricultural object (paragraph 0014).
Re claim 9, Sullivan et al. disclose based on the first spray profile, emitting a first fluid projectile of the first fluid from the one or more spraying tips at the first target agricultural object (paragraph 0014); 
determining a second spray profile for treating a second target agricultural object (paragraph 0014); and based on the second spray profile, emitting a second fluid projectile of the first fluid from the one or more spraying tips at the second target agricultural object (paragraph 0014 – “for example, a vehicle’s computer identifies the particular spray profile corresponding to that vehicle and geometry of the boom and nozzles”).
Re claim 10, Sullivan et al. disclose based on the first spray profile, emitting a first fluid projectile of the first fluid from the one or more spraying tips at the first target agricultural object (paragraph 0014);
determining a second spray profile for treating the first target agricultural object (paragraph 0014); and based on the second spray profile, emitting a second fluid projectile of a second fluid from the one or more spraying tips at the first target agricultural object (paragraph 0014 – “for example, a vehicle’s computer identifies the particular spray profile corresponding to that vehicle and geometry of the boom and nozzles”).
Re claim 11, Sullivan et al. disclose controlling the fluid regulator causing the fluid control valve to open and close in a manner to emit the first fluid in a predetermined spray amount and a predetermined spray diameter to cover an area of the first target agricultural object (paragraph 0032).
Re claim 12, Sullivan et al. disclose controlling the fluid regulator causing the fluid control valve to open and close in a manner to emit multiple bursts of fluid projectiles of the first fluid (paragraph 0039).
Re claim 13, Sullivan et al. disclose controlling the fluid regulator to open and close the control valve at different time intervals such that an amount of pressure in the first tube causes the bursts of fluid projectiles of the first fluid to each emit in a predetermined spray volume and a predetermined spray diameter to cover an area of the first target agricultural object (paragraph 0037).
Re claim 14, as best understood, Sullivan et al. disclose the distance by which the control valve opens for each of the multiple bursts may be a different distance so as to maintain a same trajectory, volume and/or droplet size for each burst of the fluid projectiles (paragraph 0014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Pub No 2016/0175869 A1) in view of Schumann et al. (US Pub No 2020/0342225 A1).
Re claim 15, Sullivan et al. disclose all aspects of the claimed invention but do not teach accessing an image of an agricultural scene having a plurality of objects;
detecting a plurality of target objects in the real world based on an object detection and localization in the image.
However, Schumann et al. disclose accessing an image of an agricultural scene having a plurality of objects;
detecting a plurality of target objects in the real world based on an object detection and localization in the image (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Sullivan et al. utilize the image capture and processing of Schumann et al. to aid in controlling weed populations with spatial non-uniformity (Schumann – paragraph 0002).
Re claim 16, Sullivan et al. as modified by Schumann et al. disclose the first fluid projectile is obtained from a first fluid source tank and the second fluid projectile is obtained from a second fluid source tank (Sullivan – paragraphs 0041 and the language of claim 11).
Re claim 18, Sullivan et al. as modified by Schumann et al. disclose the first fluid projectile is a first chemical and the second fluid projectile is a second chemical, and the first and second chemicals undergo a chemical reaction when applied to the first target object (Sullivan – paragraph 0041).
Re claim 19, Sullivan et al. as modified by Schumann et al. disclose determining a first desired spot size for treating the first target agricultural object (Schumann – paragraph 0045);
determining a fluid profile for the first desired spot size (Sullivan – paragraph 0014);
sending instructions (Sullivan – paragraph 0074) of a first treatment parameter for the fluid profile to a treatment unit (Sullivan – paragraph 0019);
determining a first fluid pressure of the treatment unit (Sullivan – paragraph 0020);
sending instructions based on the first pressure to activate the fluid regulator to allow release of a first fluid projectile (Sullivan – paragraph 0036);
orienting treatment unit and activating the the fluid regulator (Sullivan – paragraph 0021); and
emitting the first fluid projectile at the first target agricultural object (Sullivan – paragraph 0018).
Re claim 20, Sullivan et al. as modified by Schumann et al. disclose the first fluid pressure in the range of 1-2700 PSI (Sullivan – paragraph 0016).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Pub No 2016/0175869 A1) in view of Schumann et al. (US Pub No 2020/0342225 A1) and further in view of Ben-Dayan et al. (US Pub No 2014/0366439 A1).
Re claim 17, Sullivan et al. as modified by Schumann et al. disclose all aspects of the claimed invention but do not teach the first fluid projectile is a liquid polymer and the second fluid projectile is a liquid hardener, and the liquid polymer may harden when the liquid polymer and liquid hardener are mixed on the first target object.
However, Ben-Dayan et al. disclose a first fluid projectile is a liquid polymer and a second fluid projectile is a liquid hardener, and the liquid polymer may harden when the liquid polymer and liquid hardener are mixed on the first target object (paragraph 0058).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Sullivan et al. as modified by Schumann et al. to utilize a polymer and a hardener as taught by Ben-Dayan et al. to manipulate the photosynthesis process in plant life (Ben-Dayan – paragraph 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752